Exhibit 10.37

 

AMENDED AND RESTATED

HARBOR GLOBAL COMPANY LTD.

NON-EMPLOYEE DIRECTOR SHARE PLAN

 

1. PURPOSES OF THE PLAN

 

The purposes of the Amended and Restated Non-employee Director Share Plan of
Harbor Global Company Ltd. are (i) to provide Non-employee Directors with
additional incentives to improve the Company’s performance by increasing the
level of share ownership by such directors, (ii) to reinforce the Non-employee
Directors’ role in enhancing shareholder value and (iii) to provide an
additional means of attracting and retaining Non-employee Directors through the
issuance of Common Shares as compensation for the future services of such
Non-employee Directors.

 

2. DEFINITIONS

 

When used herein, the following terms shall have the respective meanings set
forth below:

 

(a) “ANNUAL SHARE RETAINER” means the annual retainer payable to all Non-
employee Directors as provided in Section 6 below.

 

(b) “ANNIVERSARY OF THE DISTRIBUTION” means anniversary of the distribution of
the common shares of the Company by Pioneer Investment Management USA Inc.
(formerly, The Pioneer Group, Inc.) to its stockholders.

 

(c) “BOARD” means the Board of Directors of the Company.

 

(d) “COMMITTEE” means any committee appointed by the Board to administer the
Plan.

 

(e) “COMMON SHARES” means the common shares of the Company, par value $.0025 per
share.

 

(f) “COMPANY” means Harbor Global Company Ltd., a Bermuda limited duration
company.

 

(g) “EMPLOYEE” means any officer or employee of the Company (other than an
individual employed solely as a director), any of its direct or indirect
subsidiaries or affiliates or of Calypso Management, LLC.

 

(h) “NON-EMPLOYEE DIRECTOR” or “PARTICIPANT” means any person who is elected or
appointed to the Board and who is not an Employee.

 



--------------------------------------------------------------------------------

(i) “PLAN” means the Company’s Non-employee Director Share Plan, as set forth
herein, as it may be amended from time to time.

 

3. COMMON SHARES SUBJECT TO THE PLAN

 

Subject to adjustment as provided in Section 8 below, the maximum aggregate
number of Common Shares that may be issued under the Plan is 48,000 shares. The
Common Shares to be issued under the Plan will be made available from authorized
but unissued Common Shares, and the Company shall set aside and reserve for
issuance under the Plan said number of shares.

 

4. ADMINISTRATION OF THE PLAN

 

(a) The Plan will be administered by the Board or a Committee, if a Committee
has been appointed by the Board. Members of the Committee need not be members of
the Board. Subject to the express provisions of the Plan, the Committee has and
may exercise such powers and authority of the Board as may be necessary or
appropriate for the Committee to carry out its functions under the Plan. The
Company shall pay all costs of administration of the Plan.

 

(b) The Board or Committee shall have full power and authority (i) to determine
all questions of fact that may arise under the Plan, (ii) to interpret the Plan
and to make all other determinations necessary or advisable for the
administration of the Plan and (iii) to prescribe, amend, and rescind rules and
regulations relating to the Plan, including any rules which the Board or
Committee determines are necessary or appropriate to ensure that the Company and
the Plan will be able to comply with all applicable provisions of any federal,
state, local or foreign law, including securities laws and laws relating to the
withholding of tax. All interpretations, determinations, and actions by the
Board or Committee will be final, conclusive and binding upon all parties.

 

(c) Neither the Company nor any member of the Board or Committee or designee
thereof will be liable for any damages resulting from any action or
determination made by the Board or the Committee with respect to the Plan or any
transaction arising under the Plan or any omission in connection with the Plan,
unless such damages result from willful misconduct or gross negligence.

 

5. PARTICIPATION IN THE PLAN

 

Subject to the conditions and limitations of the Plan, during the term of the
Plan all Non-employee Directors shall participate in the Plan for so long as
they serve in the capacity of Non-employee Director.

 

6. ANNUAL SHARE RETAINERS

 

Subject to Section 10 hereof, on each Anniversary of the Distribution during the
term of the Plan, each Non-employee Director then serving on the Board shall
automatically be granted an Annual Share Retainer of 1500 Common Shares, in
consideration of such Non-employee Directors future services as a Non-employee
Director. In the event that the number of Common

 



--------------------------------------------------------------------------------

Shares reserved for issuance pursuant to Section 3 hereof does not permit the
full automatic grant specified in the preceding sentence to be made, the
automatic grant to each Non-employee Director shall be proportionately reduced.
No Non-employee Director shall be required to forfeit or otherwise return to the
Company any Common Shares issued to him or her pursuant to the Plan
notwithstanding any change in status of such Non-employee Director which renders
him or her ineligible to continue as a Participant in the Plan.

 

7. SHAREHOLDER RIGHTS

 

Non-employee Directors shall not be deemed for any purpose to be or have rights
as shareholders of the Company with respect to any Common Shares except as and
when such shares are issued and then only from the date that the Non-employee
Director is entered into the register of members of the Company as the holder of
such shares. Except as provided in Section 8 hereof, no adjustment shall be made
for dividends or distributions or other rights for which the record date
precedes the date of such entry.

 

8. ADJUSTMENT FOR CHANGES IN CAPITALIZATION

 

If the Common Shares are sub-divided, consolidated or exchanged for a different
number or kind of shares or other securities or if additional shares or new or
different shares or other securities are distributed with respect to such Common
Shares or other securities, through merger, consolidation, sale of all or
substantially all of the property of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, combination of shares, rights offering or other change in corporate
structure, the maximum number of shares and/or the kind of shares that may be
issued under the Plan may be appropriately adjusted by the Committee. Any
determination by the Committee as to any such adjustment will be final, binding
and conclusive. The maximum number of shares issuable under the Plan as a result
of any such adjustment shall be rounded to the nearest whole share.

 

9. CONTINUATION OF DIRECTOR OR OTHER STATUS

 

Nothing in the Plan or in any instrument executed pursuant to the Plan or any
action taken pursuant to the Plan shall be construed as creating or constituting
evidence of any agreement or understanding, express or implied, that the Company
will retain a Non-employee Director as a director or in any other capacity for
any period of time or at a particular retainer or other rate of compensation, as
conferring upon any Non-employee Director any legal or other right to continue
as a director or in any other capacity, or as limiting, interfering with or
otherwise affecting the right of the Company to terminate a Non-employee
Director at any time for any reason, with or without cause, and without regard
to the effect that such termination might have upon him or her as a Participant
in the Plan.

 

10. COMPLIANCE WITH GOVERNMENT REGULATIONS

 

The Company shall not be obligated to issue any Common Shares pursuant to the
Plan at any time unless and until all applicable requirements imposed by any
federal and state securities and other foreign or local laws, rules and
regulations or by any regulatory agencies have been fully

 



--------------------------------------------------------------------------------

met. As a condition precedent to any issuance of shares of Common Shares and
delivery of certificates evidencing such shares pursuant to the Plan, the Board
or the Committee may require a Participant to take any such action and to make
any such covenants, agreements and representations as the Board or the
Committee, as the case may be, in its discretion deems necessary or advisable to
ensure compliance with such requirements. The Company shall in no event be
obligated to register the Common Shares issued or issuable under the Plan
pursuant to the Securities Act of 1933, as now or hereafter amended, or to
qualify or register such shares under any securities laws of any state or other
jurisdiction upon their issuance under the Plan or at any time thereafter, or to
take any other action in order to cause the issuance and delivery of such shares
under the Plan or any subsequent offer, sale or other transfer of such shares to
comply with any such law, regulation or requirement. Participants are
responsible for complying with all applicable federal and state securities and
other laws, rules and regulations in connection with any offer, sale or other
transfer of the Common Shares issued under the Plan or any interest therein
including compliance with the registration requirements of the Securities Act of
1933, as amended (unless an exemption therefrom is available) or with the
provisions of Rule 144 promulgated thereunder, if available, or any successor
provisions.

 

11. NONTRANSFERABILITY OF RIGHTS

 

No Participant shall have the right to assign or otherwise transfer the right to
receive any Annual Share Retainer or any other right or interest under the Plan,
contingent or otherwise, or to cause or permit any assignment, transfer,
encumbrance, pledge or charge of any nature to be imposed on any such Annual
Share Retainer or any such right or interest and any such purported assignment
or transfer shall be void and of no force or effect.

 

12. AMENDMENT AND TERMINATION OF PLAN

 

(a) The Board will have the power in its discretion, to amend, suspend or
terminate the Plan at any time. No such amendment will, without approval of the
shareholders of the Company:

 

  (i) Change the class of persons eligible to receive Annual Share Retainers
under the Plan or otherwise modify the requirements as to eligibility for
participation in the Plan;

 

  (ii) Materially increase the benefits accruing to Non-employee Directors under
the Plan; or

 

  (iii) Increase the number of Common Shares which may be issued under the Plan
(except for adjustments as provided in Section 8 hereof).

 

(b) No amendment, suspension or termination of the Plan will, without the
consent of the Participant, alter, terminate, impair or adversely affect any
right or obligations under any Annual Share Retainer previously granted under
the Plan to such Participant.

 



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the Board may, without further action by the
shareholders of the Company, amend the Plan or modify Annual Share Retainers
under the Plan in response to changes in securities or other laws, or rules,
regulations or regulatory interpretations thereof, applicable to the Plan or
such Annual Share Retainers.

 

13. GOVERNING LAW

 

The laws of the State of Delaware shall govern and control the interpretation
and application of the terms of the Plan.

 

14. EFFECTIVE DATE AND DURATION OF THE PLAN

 

This Plan will become effective upon its adoption by the Board and the Company’s
shareholders. The Plan shall terminate upon the earliest of (i) the eighth
anniversary of the distribution of the Common Shares by Pioneer Asset Management
USA Inc. (formerly, The Pioneer Group, Inc.) to its stockholders, (ii) the grant
of all of the Common Shares reserved for issuance under the Plan (as set forth
in Section 3 hereof), (iii) the liquidation or dissolution of the Company and
(iv) the termination of the Plan by the Board pursuant to Section 12 hereof.

 